Refused charge 3 in Hudson v. State, 217 Ala. 479,116 So. 800, identical with charge 5 in this case, was condemned because it justified the defendant in shooting the deceased, though he was not free from fault in bringing on the difficulty.
Charges 6 and 9 pretermit defendant's duty to retreat. In Chaney's Case, 178 Ala. 44, 59 So. 604, under the undisputed evidence in that case, the killing was in defendant's place of business and he was under no duty to retreat.
This disposes of the questions presented, and the writ of certiorari will be denied.
Writ denied.
ANDERSON, C. J., and THOMAS and FOSTER, JJ., concur.